Title: To James Madison from Tench Coxe, [3] June 1809
From: Coxe, Tench
To: Madison, James


Sir
Philadelphia [3] June 1809
I have the honor respectfully to submit to your consideration the inclosed Memoir. A few hundred copies have been prepared in order to subject it to the examination of my fellow citizens and to the judgment of gentlemen in public life. Enquiries into the means of attaining public good, and escaping public evil, can never do harm and may be useful if made with sobriety, honesty & industry. If circumstances permitted, any portion of the latter within my strength would be applied to a subject so momentous.
The insular situation of the three British Kingdoms, and of a large portion of their dependencies, the stability to property given by an Aristocracy of Wealth, the abundance of the useful fossils which are contained in the island of Great Britain, their conquest of the only copious rival magazine of coal, which is known on the Sea Bord of the world (in their North American Colonies) the flights of mariners & merchants, which have lighted on the Coasts of the English Channel from the shores of Italy Norway, Denmark, Saxony, Normandy & Flanders, and the impossibility of going abroad without a voyage by Sea have given to Great Britain a disposition, a practice, and a success in navigation and trade which could not be expected of nations less favorably circumstanced. It was under the influence of these things that her system of commercial, manufacturing & trade Laws was commenced and improved and that she imposed upon herself the great expences of her marine force. But among the circumstances which crowned the exertions of England with success, were the dissipations of the strength of the Peninsulas of Italy and of Spain & Portugal by monasteries, mines of the precious metals and minute divisions and a disregard of the British Navigation laws by her unwise competitors in trade.
It is submitted as a very weighty consideration in favor of the Enaction of Navigation laws by all the Governments of the two continents, that those laws will ensure a distribution of the mercantile shipping of the world, which will prevent any one power from holding that certain destroyer of the commerce, the œconomy & the peace of the other maritime states—a dominant Navy.
Tho it would be wrong to conciliate partial interests by national sacrifices, yet it will be a pleasing and a beneficial consequence of sound and just laws for the promotion of commerce & navigation, that they will engage the regard of our own commercial districts, towns and citizens; and will help to banish the prejudices, which have been created there, as to an alleged hostility in the South & West to Navigation & Trade.
If the United States have sustained an inconvenient pressure upon the subject of an armed Neutrality or of a commercial coalition with the belligerents of the European continent, or if they should hereafter sustain such a pressure, it would facilitate an acquiescence in our declining such measures if we had manifestly taken more convenient steps to maintain the general freedom of trade and to rescue the maritime Nations from that “Superiority at Sea” which one power has really usurped, and is desirous to maintain. We might safely allege our convictions, that, if the powers of Europe would all adopt the principles of the British Trade laws her power at Sea would undergo the necessary change.
Considering the outrageous & cruel operations of foreign impressments upon the feelings and connexions of our seamen, and the justification it would furnish for the unremitting exertions of our government to relieve them, some legislative action on the subject might have good effects at home and abroad. The marine of England has been as injurious as their army, to personal rights, and in 1808 the party of the Navy held the Dictatorship of the Empire.
There appear many reasons to expect, that the external commerce and the manufactures of the British Empire will sustain from various causes, a serious decline. Such indeed is, in a very considerable degree, its present situation. The stream of British Commerce, foreign & domestic, will run more in no direction to find a level than towards the United States. Their manufacturing system has already passed to us, to no small amount. So of the building, owning & employment of Ships, the trade with China, and all the other ports of the East Indies, and of the Mediterranean & the Baltic Seas. The display of a steady and enlightened attention to national systems of Fisheries, Navigation, Commerce & Manufactures on our part will remind the unemployed, anxious, poor and opulent traders and manufacturers of Great Britain, in what course to direct their migrations. This turn of affairs has already taken place in a very considerable degree. It is important to our prosperity and to our internal order that their rich & their poor, their men of property & their men of honest industry should have a field of employment secured to them here which they can enter immediately on their arrival in the United States. The Seamen, and artificers of every distressed port in Europe are found in the United States. Naturalized Ship-owners from every country are found among our great freeholders, among our bank insurance and turnpike directors, among the holders of bank, insurance public and tur[n]pike stocks, & in our manufacturing, benevolent, didactic & religious institutions, and they are connected with us by the ties of marriage. It is into the business of the Seaports, that foreign men and capital most naturally, easily & freely enter, and infuse themselves into the American Stock.
I have considered with the particular care due to your station and character the suggestion, which I am now about to take the liberty to submit to your consideration. Having repeatedly reflected on the evil uses which has been made abroad as well as at home of the commercial privations occasioned by foreign injuries and our own wise remedial measures, remembering the distress of trade & navigation in the six years which followed the treaty of 1783, comparing our exports at 17 millions of American & one million of foreign goods in 1789, with 48 millions of American & sixty millions of foreign goods in 1807, observing that our tonnage of the latter year is to that of the former as more than three to one, considering the reduction of the size of our exports, which manufactures do & will produce by the Consumption of provisions & the addition of Value to the materials, impressed with the great addition of foreign capital and accumulation of that of our own citizens, and sorrowfully believing that the severest trials of our political institutions have been recently produced by crafty, bold and pernicious suggestions that those who are the most useful friends of those institutions are the Enemies of trade, I have been unable to resist a conviction that a special communication from the President to the Legislature of the United States in favor of a Navigation act as expedient or necessary, would be a measure of safety, propriety and public good.
Unconnected with trade, a sincere friend of manufactures, a vindicator of the superior and unalterable importance of agriculture, and in a course of habitual deference for your talents, acquirements and virtues I have ventured to believe, that the liberty I have just taken would be received with your kind, but silent indulgence. With perfect respect, I have the honor to be, Sir, your most obedient Servt.
TC
